Citation Nr: 1129915	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acute myocardial infarction, claimed as a heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 1948 to February 1950 and from October 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumtic stress disorder (PTSD) at a 50 percent disability rating.  

2.  The Veteran incurred an acute myocardial infarction in February 2006.  

3.  A private medical opinion indicates that the Veteran's service-connected PTSD contributed directly to the onset of myocardial infarction in February 2006.

4.  A VA medical opinion indicates that the Veteran's service-connected PTSD did not contribute to the myocardial infarction.


CONCLUSION OF LAW

The criteria for service connection for acute myocardial infarction have been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as direct service connection.  

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served in combat in Korea.  Service connection has been established for PTSD effective from April 2001.  The service-connected PTSD has been rated at  50 percent effective from January 2006.

The medical evidence of record establishes that the Veteran had an acute myocardial infarction (heart attack) in February 2006.  Upon hospital admission and testing cardiac stenosis was identified and the Veteran was treated surgically with cardiac catheterization and placement of a stent.  The medical evidence dated prior to this shows some history of hypertension, but no evidence of coronary artery disease.  

The Veteran's claim is that his acute myocardial infarction, claimed as a heart condition, warrants service connection as being caused, or aggravated, by his service-connected PTSD.  

A medical opinion dated September 2006 was submitted by the Veteran's private physician.  The physician noted the Veteran's history of hypertension and emphysema along with his service-connected PTSD.  The physician specifically referenced PTSD symptoms of severe nightmares which include night sweats, waking up screaming and attempting to hide under the bed.  The physician indicated that the Veteran reported having these symptoms and subsequently having substernal chest pain which was diagnosed as the acute myocardial infarction.  The physician's medical opinion was that the Veteran's "acute myocardial infarction is causally related to the undue stress caused by his PTSD exacerbation on February 9, 2006."  The physician noted that the Veteran had cardiovascular risk factors including his gender, hypertension, and an unknown coronary artery stenosis, but there are "no historical or documented events related to myocardial ischemia prior to February 9, 2006."

A VA medical opinion was obtained in May 2008.  The VA physician reviewed the Veteran's claims files and medical record.  The VA physician's opinion was that the "myocardial infarction is less likely than not secondary to PTSD.  It is more likely  than not the arteriosclerotic heart disease that led to myocardial infarction and the Veteran subsequently underwent angioplasty with stent."  The physician noted that the Veteran had several risk factors for heart disease including age, hypertension, and a history of smoking.  The physician also indicated that medical literature was reviewed and that it did not support PTSD as an attributing factor for myocardial infarction, but did indicate that a myocardial infarction could cause PTSD.  

There are two medical opinions of record.  The private medical opinion specifically relates the Veteran's February 2006 acute myocardial infarction to stresses caused by the nightmares experienced by the Veteran as a symptom of his service-connected PTSD.  The VA medical opinion attributes the Veteran's myocardial infarction to other risk factors.  The same risk factors were acknowledged by the private physician.  At a minimum, the evidence is at least in equipoise as to the causal relationship of the Veteran's service-connected PTSD to his acute myocardial infarction.  Because the evidence is in equipoise, the benefit of the doubt must be afforded the claimant.  Accordingly, service connection for acute myocardial infarction is warranted.


ORDER

Service connection for acute myocardial infarction, is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


